 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ERIC J. CHANG
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00259-DB
12                                   Plaintiff,           AMENDED STIPULATION AND ORDER TO
                                                          VACATE STATUS CONFERENCE AND SET
13                            v.                          CHANGE OF PLEA
14   SHAQUILLAH S. STEWART                                DATE: February 19, 2019
                                                          TIME: 10:00 a.m.
15                                  Defendant.            COURT: Hon. Deborah Barnes
16

17                                                   STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, Magistrate Judge Deborah Barnes scheduled this matter for a status

21 conference in this Court on February 19, 2019 at 10:00 a.m.

22          2.       By this stipulation, the parties now jointly move to vacate the status conference and set a

23 Chang of Plea hearing on March 19, 2019 at 10:00 a.m.

24          3.       It is further stipulated that the time within which the trial of this case must be commenced

25 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded until March 19, 2019, from

26 computation of time pursuant to § 3161(h)(7)(A), (B)(iv), and Local Code T4. Further, the ends of
27 justice served in granting the continuance and allowing the defendant further time to review discovery

28 and prepare for a trial outweigh the best interests of the public and the defendant in a speedy trial.

      STIPULATION AND [PROPOSED] ORDER TO VACATE STATUS   1
30    CONFERENCE AND SET CHANGE OF PLEA
 1 IT IS SO STIPULATED.

 2    Dated: February 14, 2019                                MCGREGOR W. SCOTT
                                                              United States Attorney
 3
                                                              /s/ Eric J. Chang
 4                                                            ERIC J. CHANG
                                                              Special Assistant U.S. Attorney
 5

 6
      Dated: February 14, 2019                                /s/ Eric J. Chang for
 7                                                            LINDA ALLISON
 8                                                            Chief Assistant Federal Defender
                                                              Counsel for Defendant
 9                                                            SHAQUILLAH S. STEWART

10

11

12                                             FINDINGS AND ORDER

13          IT IS SO ORDERED, that the status conference is vacated and a Change of Plea Hearing is set

14 for March 19, 2019 at 10:00 a.m. The Court further finds that time under the Speedy Trial Act, 18

15 U.S.C. § 3161 et seq., be excluded from computation of time pursuant to § 3161(h)(7)(A), (B)(iv), and

16 Local Code T4, and that the ends of justice served in granting the continuance outweigh the best

17 interests of the public and the defendant in a speedy trial. Time is excluded from the date of this order

18 through March 19, 2019.

19

20          FOUND AND ORDERED

21 Dated: February 14, 2019

22

23

24

25

26
27

28

      STIPULATION AND [PROPOSED] ORDER TO VACATE STATUS   2
30    CONFERENCE AND SET CHANGE OF PLEA
